DETAILED ACTION
Applicant's arguments filed on 01/14/2022 with respect to the claims have been fully considered and are persuasive.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-11 are allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…at least indirectly by a circuit, to an input of the at least one first isolating relay, wherein an output of the at least one first isolating relay forms a first DC output of the arrangement and connects a DC network to at least one first DC load, wherein the at least one first current sensor is arranged between the at least one smoothing capacitor and the at least one first isolating relay, wherein the AC circuit breaker, the at least one first current sensor and the at least one first isolating relay are connected by a controller to the control and monitoring unit, and  wherein the control and monitoring unit is configured to initiate a separation of the AC input from the DC output in a first step upon detection of a short-circuit current such that a resonant circuit comprising the at least one smoothing capacitor and an inductance of the DC network connected to the first DC output is excited so as to oscillate, the at least one first isolating relay subsequently being opened.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Yoshida US 2018/0294711, Shikagawa US 2020/0044577 and Schmalz US 2017/0269139. However, neither Yoshida nor Shikagawa teaches the structure as claimed with the DC network and DC load and Schmalz teach the resonant circuit but does not teach the tripping due to the oscillation.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838